t c summary opinion united_states tax_court james curtis barrett petitioner v commissioner of internal revenue respondent docket no 7444-04s filed date james curtis barrett pro_se catherine g chang for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner on date pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien against petitioner the issue for decision is whether petitioner may dispute the underlying tax_liability for any of the years in issue and if so whether any adjustment is appropriate background some of the facts have been stipulated and they are so found except as described below the record consists of the stipulation of facts with attached exhibits additional exhibits admitted during trial and the testimony of petitioner and alyce wong who is benefits supervisor for the san francisco city and county employees retirement_system at the time of filing the petition petitioner resided in san francisco california respondent made assessments against petitioner for income taxes and related penalties and interest for the taxable years and respondent also assessed for collection costs for the taxable_year and petitioner worked for the city and county of san francisco the city and county for more than years during the taxable years and petitioner was an operator of light rail vehicles although petitioner earned wage income during both years he failed to file his and federal_income_tax returns on date respondent issued a notice_of_deficiency to petitioner for the taxable_year petitioner received the notice_of_deficiency but did not file a petition with the court a notice_of_deficiency for the taxable_year was not made part of the record and petitioner was a member of a pension_plan administered by the city and county the plan before retiring petitioner made after-tax contributions to the plan totaling dollar_figure the city and county also contributed to the plan on petitioner’s behalf petitioner retired from the city and county in date at the age of he began receiving distributions from the plan on date petitioner received gross distributions of dollar_figure dollar_figure and dollar_figure for the taxable_year sec_1 respondent asserts he prepared a substitute for return for petitioner for each taxable_year see sec_6020 but neither substitute for return was made part of the record and respectively forms 1099-r distributions from pensions annuities retirement or profit-sharing iras insurance contracts etc issued to petitioner reflect the taxable portions of those gross distributions as dollar_figure dollar_figure and dollar_figure respectively on or about date petitioner filed his federal_income_tax returns for the taxable years and there is no indication that petitioner received an extension to file for any of those years petitioner reported the distributions he received from the plan and the resulting tax_liability on his tax returns but made no tax_payments respondent sent petitioner a letter titled proposed individual income_tax assessment on date this letter states that petitioner failed to file a return for the taxable_year and includes respondent’s calculation of his income_tax_liability respondent also claims he issued a notice_of_deficiency to petitioner for the taxable_year on date petitioner denies receiving any such notice petitioner initially failed to sign all three tax returns but later ratified them by means of a declaration signed on date the date letter and the notice_of_deficiency appear to contradict other documents in the record for example respondent assessed dollar_figure for the taxable_year however the date letter and the notice_of_deficiency each shows a tax_liability of dollar_figure excluding additions to tax furthermore while the date letter shows prepayment continued on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice of lien for the taxable years and petitioner timely submitted to respondent a form request for a collection_due_process_hearing petitioner stated in this request that he did not owe the amounts listed in the notice of lien he did not raise a spousal defense or offer collection alternatives respondent’s appeals officer and petitioner had a face-to- face hearing on date and also exchanged subsequent correspondence a narrative of what took place at the administrative hearing was not made part of the record on date respondent issued to petitioner a notice_of_determination which stated that the appeals_office had determined that the notice of lien filing was appropriate on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination continued credits totaling dollar_figure that amount is not reflected on petitioner’s tax_return the form 1099-r distributions from pensions annuities retirement or profit-sharing iras insurance contracts etc or respondent’s form_4340 certificate of assessments payments and other specified matters these discrepancies have not been explained however the notice of lien reflects the lower amount and appears consistent with the form_4340 accordingly we do not need to consider this matter any further discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the administrative hearing a taxpayer is entitled to raise any relevant issue relating to the unpaid tax including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c sec_301_6320-1 proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 122_tc_384 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 here petitioner seeks to challenge only his underlying tax_liabilities respondent concedes that petitioner can dispute the underlying tax_liabilities for the taxable years and with respect to the taxable years and however respondent argues that petitioner received a notice_of_deficiency for each year and therefore is precluded from disputing the underlying tax_liabilities petitioner concedes receiving the notice_of_deficiency for the taxable_year he therefore cannot challenge his underlying tax_liability for that year and respondent’s determination is sustained sec_6330 regarding the taxable_year the stipulation of facts states that the notice_of_deficiency was mailed by respondent on date and received by petitioner at trial however petitioner testified that he had not received the notice_of_deficiency for respondent’s counsel appeared to acknowledge petitioner’s position stating that it is respondent’s understanding as well that petitioner disputes his actual receipt of that notice generally a stipulation of fact is controlling on the parties and the court is bound to enforce it 87_tc_1451 we do not lightly disregard facts to which the parties have stipulated however where such facts are clearly contrary to facts disclosed by the record we refuse to be bound by the stipulation 66_tc_312 see also rule e because respondent did not object to petitioner’s testimony and did not seek to enforce the stipulation we do not bind petitioner to the stipulation to the extent it states that the notice_of_deficiency was received by petitioner the question remains whether petitioner did in fact receive the notice_of_deficiency we note that the taxable years and involve the same issue based on our discussion of and resolution of that issue infra the result in this case will not change if the court considers the underlying tax_liability for the taxable_year we therefore assume without deciding that petitioner did not receive the notice_of_deficiency and we review de novo his underlying tax_liabilities for the taxable years and petitioner concedes receiving taxable wage income in and does not dispute the tax_liability resulting from the wage income petitioner’s sole contention is that respondent failed to properly credit him for withholding of federal income taxes petitioner introduced an earnings statement for showing dollar_figure of withholding this amount is reflected on respondent’s form_4340 certificate of assessments payments and other specified matters and is not in dispute the earnings statement also shows that respondent levied petitioner’s wages in the amount of dollar_figure which is not reflected on the form_4340 petitioner believes he should be credited with that amount and in support of his claim introduced a letter from respondent’s appeals officer dated date although the appeals officer’s letter acknowledges the levy it explains that the levied funds were applied to petitioner’s outstanding liabilities for the taxable_year petitioner offered no evidence to rebut the explanation contained in the letter and there is no indication that the levy was improper in any case the court lacks subject-matter jurisdiction to review the levy of petitioner’s wages in because the collection action began prior to date which was the effective date of sec_6320 and sec_6330 see 122_tc_396 if a collection action is initiated before date sec_6330 is inapplicable and this court has no jurisdiction to review the propriety of the collection action bullock v commissioner tcmemo_2003_5 in sum there is no indication that respondent incorrectly determined petitioner’s tax_liability for or that petitioner made additional payments that are not reflected in the form_4340 respondent’s determination on this issue is sustained and sec_61 provides that except as otherwise provided gross_income includes all income from whatever source derived sec_402 provides that the amounts distributed under a plan described in sec_401 such as a qualified defined_benefit_plan shall be taxable to the distributee under sec_72 a defined_benefit_plan is any plan that is not a defined_contribution_plan sec_414 the retirement benefit provided by a defined_benefit_plan is fixed typically by reference to a formula based on salary and years_of_service emmons v commissioner tcmemo_1996_265 furthermore the employer bears the risk of loss because the employer is contractually obligated to pay the retirement benefit specified in the plan id at one point during his testimony petitioner referred to the plan as a defined contribution pension_plan this may have been inadvertent in any case petitioner’s testimony was contradicted by that of alyce wong benefits supervisor for the san francisco city and county employees retirement_system the retirement_system ms wong testified that the plan to which petitioner belongs is a defined_benefit_plan she explained that petitioner’s monthly retirement benefits were calculated based on his age at retirement years_of_service and highest average rate of compensation she also explained that petitioner’s contributions to the plan do not affect the amount of retirement benefits he receives thus even if petitioner’s contributions to his retirement fund were exhausted his retirement benefits would continue unchanged accordingly we conclude that the plan is a qualified defined_benefit_plan under sec_401 in general sec_72 requires amounts received as an a publication produced by the retirement_system describes the plan as a defined_benefit_plan this publication is included as an exhibit to the stipulation of facts and petitioner made frequent reference to it during trial annuity to be included in gross_income sec_72 excludes from gross_income that part of any amount_received_as_an_annuity which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date as mentioned above petitioner’s investment_in_the_contract was dollar_figure his annuity_starting_date was date the date on which he received his first payment from the plan see sec_72 under sec_72 employers can determine the expected_return under the contract by reference to actuarial_tables alternatively they can use a simplified safe-harbor method under which investment number of monthly payments tax free portion of monthly annuity see notice_88_118 1988_2_cb_450 for distributees aged to on the annuity_starting_date the total number of monthly payments is id ms wong testified that the city and county followed precisely the method set forth in notice_88_118 supra to petitioner testified that he contributed dollar_figure to the plan the plan’s records show however that petitioner contributed only dollar_figure the remaining dollar_figure of his retirement account balance represented accumulated interest which is not part of his investment_in_the_contract see sec_72 68_tc_433 notice_88_118 1988_2_cb_450 was replaced by notice_98_2 1998_1_cb_266 which applies to annuities with an annuity_starting_date after date because petitioner’s annuity_starting_date was date notice_88_118 supra controls calculate petitioner’s taxable retirement benefits and generate the appropriate forms 1099-r her testimony was corroborated by the retirement plan’s records which also reflect accurate use of the safe-harbor method and which correspond to the taxable_distributions reported on the forms 1099-r respondent’s determination with respect to this issue is sustained additions to tax under sec_6651 for and if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the commissioner has the burden of production with respect to the liability of any individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 respondent has met his burden of production petitioner failed to file a tax_return for and filed late tax returns for and petitioner introduced no evidence establishing reasonable_cause respondent’s determination on this issue is sustained additions to tax under sec_6651 for and sec_6651 imposes an addition_to_tax for failure to pay the tax reported on a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the commissioner has the burden of production with respect to the liability and petitioner bears the burden of showing reasonable_cause higbee v commissioner supra respondent has met his burden of production because petitioner did not pay the tax he reported on his and tax returns petitioner introduced no evidence establishing reasonable_cause respondent’s determination on this issue is sustained additions to tax under sec_6654 for and sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless one of the statutorily provided exceptions applies see sec_6654 75_tc_1 there is no exception for reasonable_cause or lack of willful neglect 33_tc_1071 respondent bears the burden of production with respect to the addition_to_tax under sec_6654 david v commissioner tcmemo_2005_160 the burden remains upon petitioner to establish the applicability of any exceptions higbee v commissioner supra spurlock v commissioner tcmemo_2003_248 respondent has met his burden of production because petitioner failed to remit in whole or in part estimated_tax payments for and petitioner has not shown that any of the statutory exceptions are applicable respondent’s determination as to the addition_to_tax under sec_6654 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
